DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/16/2020 wherein claims 1, 13, 14, 17-19, 21-25 and 29-31 have been cancelled.
Claims 3, 5, 8, 9, 20, 23-25, 33-40 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 12/16/2020 regarding the rejection of claims 3, 5, 8, 9, 20, 23-25 and 33-40 made by the Examiner under 35 USC 103(a) over Fine et al. (US 2011/0240019) in view of Bathe et al. (US 558083) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/16/2020.
In regards to the 103(a) rejection, Applicant asserts the following:
A)  
In response to A, Fine teaches the following apparatus: 
    PNG
    media_image1.png
    256
    586
    media_image1.png
    Greyscale

Wherein reservoir 106 provides air and O2 (“the first reservoir”) and reservoir 101 provides (“the second conduit”) the gaseous nitrogen dioxide to mixer 107.  The mixture from 107 is streamed into receptacle 108 (“conversion receptacle”) which comprises a surface-activated material saturated with an aqueous solution of antioxidant (“reducing agent”) for converting the nitrogen dioxide into nitric oxide (see [0026]). Upon conversion, the nitric oxide/oxygen/air mixture is passed through a third conduit to an optional receptacle to ensure complete conversion of the nitrogen dioxide (see [0027]) and/or directly to the patient 111. 
As it pertains to the differences argued by Applicant, the Examiner is not persuaded. The notion that the nitric oxide may be mixed with O2 upstream from conversion, rather than downstream as contemplated by Fine, is an obvious modification. Bathe teaches ventilator apparatus systems that comprise separate conduits of nitric oxide and oxygen wherein the gases are flowed together and mixed. This mixture is then delivered to a patient in need thereof (see Figure 2 and claim 27). Thus, the placement of the air/gas mixture in the apparatus appears to have little impact in the overall structure so long as the apparatus provides the air/O2 sometime prior to delivery to a patient in need of nitric oxide.   It would have been obvious to modify Fine 
In regards to the notion that Fine/Bathe would not exhibit variations in gas concentrations between two points in the system, this is not considered persaausve.  At the very least upon breathing the gas mixture in from the apparatus as intended would certainly result in a pressure imbalance between the portion being utilized and say, for example, the mixing chamber or the nitric oxide reservoir.  Regarding the argument that apparatus’ lacking the mixing receptacle delivering less NO2 which is unsuitable for neonates, this is not persaausve as Fine’s apparatus comprises a mixing receptacle. See 107 of Fine’s diagram above  Applicant’s arguments are not considered persuasive. 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8, 9, 20, 23-25 and 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine et al. (US 2011/0240019) in view of Bathe et al. (US 558083).
 Fine provides a system for delivering nitric oxide which includes a ventilator for delivering a gas mixture of oxygen and/or air, a gas bottle containing a NO2 (nitric oxide-releasing agent) in a diluent gas, a flow regulator and a value configured to be connected to the gas bottle, a first receptacle coupled to the tube; wherein the receptacle includes a surface-activated material saturated with an aqueous antioxidant and a patient interface, wherein the first receptacle converts nitrogen dioxide into nitric oxide prior to reaching the patient interface (see [0006]). The receptacle can include a cartridge. Sources of air include nitrogen (inert gas), oxygen-enriched air or substantially pure oxygen (see [0004]). It would have been well within the purview of a skilled person to include these gases with the NO2. See instant claims 3, 5, 8.
Fine’s general system for carrying out the method is provided below: 
    PNG
    media_image1.png
    256
    586
    media_image1.png
    Greyscale

Reservoir 106 provides air and O2 (“the first reservoir”) and reservoir 101 provides (“the second conduit”) the gaseous nitrogen dioxide to mixer 107 .  The mixture from 107 is streamed into receptacle 108 (“conversion receptacle”) which comprises a surface-activated material 
Inhaling low concentrations of nitric oxide in the range of 1-100 ppm can rapidly and safely decrease pulmonary hypertension by vasodilation. See [0011]. See instant claims 8 and 9
While Fine is silent to the volume relationship between the receptacle and the conduit, it's noted that changes in size or shape are not sufficient to establish patentability. See MPEP 2144.04. It is also the Examiner’s position that one would desire a receptacle holding the nitric oxide to be greater than the volume of the delivery means so as to ensure sufficient gas to provide vasodilator benefit and if such a desire led to the finding that a two times greater volume was sufficient, then this would have been the product of ordinary skill and common sense. 
The ventilator system is taught to provide between 10-30 pulses of nitric oxide per minute which equates to 1 pulse/6 seconds or 1 pulse/2 seconds. See [0020]. See instant claims 40.  The pulse of gas would implicitly be stored prior to delivery of the pulse to the subject receiving treatment (see instant claim 20.). With respect claims 38 and 39, common sense would suggest that the volume of the conduit be greater than the pulse of gas being provided to the patient so as to avoid any build-up of pressure. Further, the volume of the gas sufficient to provide vaso benefit would be the critical factor.
The Examples of Fine indicate that the delivery of nitric oxide can be performed consistently so as to deliver a consistent desired concentration with no variation.
Fine teaches that nitrogen dioxide is highly toxic if inhaled. See [0003]. Thus, it would have been obvious to eliminate nitrogen dioxide in the delivery of nitric oxide so as to avoid any harmful effect to the recipient of the therapy. 
Fine teaches that post mixing, the gas mixture is to be delivered to receptacle 108. In this receptacle, a surface-activated material saturated with an aqueous solution of an antioxidant (reducing agent) such as ascorbic acid, alpha tocopherol or gamma tocopherol (see instant claim 29) (see instant claims 25, 34 and 35) , wherein the surface-activated material can be a silica gel, activated charcoal, activated carbon, activated alumina or calcium sulfate (see [0004]).   Thus, Fine teaches a solid support comprising a reducing agent.  The antioxidant is provided so as to convert the gaseous nitrogen dioxide to nitric oxide at ambient temperature (see [0007]).
Fine fails to teach first converting the nitrogen dioxide to nitric oxide, mixing the nitric dioxide with oxygen and then delivering the mixture to a patient.
The instant claims essentially move one step of Fine, the addition of oxygen, to the nitric oxide gas post conversion rather than to the nitrogen dioxide, as taught by Fine, before conversion to nitric oxide. The instant claims have simply rearranged the process steps of Fine. MPEP 2144.04(IV)(C) states that the selection of any order of performing process steps is prima facie obvious in the absent of new or unexpected results. Because the instant invention fail to point to any substantial improvement or to any unexpected results relative to Fine’s method of making and delivering nitric oxide, the rearrangement of process steps is considered to be obvious and the rejection over Fine is maintained. 
Additionally, Bathe is cited to show that ventilator systems are known and used which provide separate conduits of nitric oxide and oxygen, mixes them together and then delivers the mixture to a patient in need thereof (see Figure 2 and claim 27).  It would have been obvious to 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611